                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION



WILLIAM STILLWELL and
PENELOPE STILLWELL,

      Plaintiffs,

v.                                                CASE NO. 8:17-cv-1894-T-23AAS

STATE FARM FIRE AND CASUALTY
CO., et al.,

      Defendants.
__________________________________/


                                       ORDER

      Noting that a relator cannot pursue a qui tam action pro se, a June 30, 2020

order denies the motion of relator’s counsel to withdraw but extends the time within

which the relator must amend the complaint in accord with a May 29, 2020 order,

which dismisses the complaint for failure to state a claim.

      Moving (Doc. 85) for reconsideration of the June 30, 2020 order, counsel

reports that the Florida Bar Ethics Hotline provided counsel an oral advisory opinion

that amending the complaint in accord with the client’s instruction might result in a

violation of Rules 4-1.2 and 4-3.1, Rules Regulating The Florida Bar. The motion

for reconsideration is GRANTED. No later than JULY 28, 2020, the relator must

retain substitute counsel. If not substitute counsel timely appears, an order will

promptly grant a motion to permit current counsel to withdraw. No later
AUGUST 28, 2020, the relator must amend the complaint in accord with the

May 28, 2020 dismissal order.

      ORDERED in Tampa, Florida, on July 7, 2020.




                                     -2-
